Carlisle, Presiding Judge.
Where a municipal corporation petitioned to condemn described real property pursuant to the authority granted by Chapter 36-11 of the Code as amended, and alleged that some or all of the owners of the property were unknown and that their places of residence were unknown, and prayed that service on such unknown owners be had under the provisions of Chapter 36-3; and, where it appears from the record that service was in fact perfected on such nonresident owners in accordance with the provisions of that chapter, and an award of the assessors and a final judgment of condemnation was duly entered, a motion subsequently filed at the same term of court by persons alleging themselves to be the sole owners of the property sought to be condemned, which motion alleges that movants were not served and had no notice of the proceeding; that the movants are all of the owners of the property sought to be condemned, and that movants “now appear and ask to have another assessment in said case so that they may have their day in court,” states grounds for the relief prayed for under the provisions of Code § 36-310, and a general demurrer to that motion was properly overruled by the judge of the superior court.

Judgment affirmed.


Eberhardt and Bussell, JJ., concur.